Citation Nr: 1113129	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-11 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by a private hospital on August 29, 2004. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 administrative decisions of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, which denied claims for payment or reimbursement for medical services provided to the Veteran by a private hospital on August 29, 2004.


FINDINGS OF FACT

1.  At the time of the Veteran's treatment on August 29, 2004, he was service connected for cutaneous T-cell lymphoma, rated as 100 percent disabling, for which permanency had been established, and posttraumatic stress disorder (PTSD), rated as 10 percent disabling.

2.  In the context of left leg numbness affecting the Veteran's ability to walk after two weeks of low back pain, a prudent layperson might reasonably expect that he or she should not delay in seeking medical attention.

3.  The Veteran states that the VA facility in Fort Myers, Florida was shut down due to hurricane damage at the time he sought treatment on August 29, 2004, and there is no evidence of record to the contrary.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for the expenses associated with the emergency treatment received by the Veteran at a private facility on August 29, 2004, have been met.  38 U.S.C.A. §§ 1725(f)(1), 1728, 5107(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this matter will be decided as a matter of law based on essentially undisputed facts, the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA) is arguably not applicable here.  The Board further notes that as a result of the Board's decision to grant the benefit sought, any failure to notify and/or develop the claim under the VCAA cannot be considered prejudicial to the Veteran.

The Veteran essentially contends that on August 29, 2004, he went to the emergency department of Charlotte Medical Center for injuries he reportedly suffered approximately two weeks earlier during Hurricane Charley.  Indeed, the emergency room records from this facility reflect that the Veteran complained of low back pain of two weeks duration that was not getting any better as a result of an incident during "Storm Charlie," at which time the Veteran was thrown against a concrete wall at his home.  Although the Veteran had been making an effort to manage his pain, apparently the Veteran's back complaints now included symptoms of radiating numbness into his left lower extremity.  This complaint was echoed at the time of the Veteran's hearing before a hearing officer at the Bay Pine, Florida VA Medical Center in June 2006, at which time the Veteran testified that he sought out care at this time because he couldn't walk (transcript (T.) at p. 6).  The Board also observes that the hearing officer may have been under the impression that the care rendered to the Veteran on August 29, 2004, was physical therapy treatment provided by a chiropractor (T. at p. 6).  

In fact, the August 29, 2004, records from Charlotte Medical Center all reflect "emergency" care, including an initial urgent care form and an emergency department musculoskeletal nursing assessment, there are no expenses relating to physical therapy, and the Veteran was discharged on the same date he was admitted.  

The Veteran further contends that at the time he sought treatment on August 29, 2004, the VA facility in Fort Myers, Florida, was closed due to damage from Hurricane Charley, and there is no evidence to the contrary.

At the time of the Veteran's treatment on August 29, 2004, the Veteran was service connected for cutaneous T-cell lymphoma, rated as 100 percent disabling, for which permanency had been established, and PTSD, rated as 10 percent disabling.

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must satisfy the following conditions: (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for care of a Veteran participating in a rehabilitation program...; and (b) where reimbursement would be in order under subsection (a) of this section, the Secretary may, in lieu of reimbursing such veteran, make payment of the reasonable value of emergency treatment directly (1) to the hospital or other health facility furnishing the emergency treatment; or (2) to the person or organization making such expenditure on behalf of such veteran; and (c) the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title.  Under 38 U.S.C.A. § 1725(f)(1), "emergency treatment" means medical care furnished (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until-(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer: or (ii) such time as a Department facility or other Federal facility accepts such transfer....  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010). 

If the Veteran does not qualify for reimbursement under 38 U.S.C.A. § 1728, then the merits of the claim must be addressed under 38 U.S.C.A. § 1725, which authorizes payment or reimbursement for emergency services for treatment in a non-VA facility for a disorder for which service connection is not in effect.  

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, effective October 10, 2008.  See "Veterans' Mental Health and Other Care Improvement Act of 2008," Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The care rendered in this case was provided before October 10, 2008, and the claims were submitted before that date, but adjudication is not yet complete.  The amended version of the statute is more favorable to the Veteran, and the amended version of the statute will be applied to this claim.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Significantly, the amended version of 38 U.S.C.A. § 1728 now provides that the emergent nature of the condition is determined by whether a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1728(c), which provides that the term "emergency treatment" has the meaning given such term in 38 U.S.C.A. § 1725(f)(1).

First, since the Veteran's cutaneous T-cell lymphoma is a total disability permanent in nature from a service-connected disability, his claim comes under the provisions of 38 U.S.C.A. § 1728, which provides that he is entitled to the payment or reimbursement of emergent medical care rendered for any disability, not just his service-connected disability.  Thus, the Veteran was entitled to emergent treatment for his low back problems even though his low back was not service connected.  

In addition, in assessing whether the treatment rendered on August 29, 2004, was emergent, the Board once again recognizes that the need for emergency treatment under 38 U.S.C.A. § 1725 is not based on medical expert opinion but rather whether a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous.  Here, in the context of left leg numbness affecting the Veteran's ability to walk after two weeks of low back pain, the Board finds that a prudent layperson might reasonably expect that he or she should not delay in seeking medical attention.  The Veteran also contends that the closest VA medical facility to him at this time in Fort Myers, Florida, was shut down due to hurricane damage, and there is nothing in the record that disputes the Veteran's contention.

Therefore, based on all of the foregoing, the Board finds that the Veteran is eligible for payment or reimbursement of these expenses under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725(f)(1).


ORDER

Entitlement to the payment or reimbursement for the expenses associated with the emergency treatment received by the Veteran at a private hospital on August 29, 2004, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


